TATE, DIXON and CALOGERO, JJ.,
concur in the denial as to items 1 and 2. The defendant is not now entitled to pretrial discovery of these items. However, the defendant will be denied due process and confrontation rights if, no later than the conclusion of Parks’ testimony, the State does not furnish this information to the defendant (to the extent it is known by the State), for his use in cross-examination of this state witness. See Davis v. Alaska, 415 U.S. 308, 94 S.Ct. 1105, 39 L.Ed.2d 347; Giglio v. United States, 405 U.S. 150, 92 S.Ct. 763, 31 L.Ed.2d 104, and Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215.